


Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT,

SECOND AMENDED AND RESTATED SECURITY AGREEMENT,

AND

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, SECOND
AMENDED AND RESTATED SECURITY AGREEMENT, AND SECOND AMENDED AND RESTATED PLEDGE
AGREEMENT (this “Amendment”) dated as of September 23, 2011, is among COMFORT
SYSTEMS USA, INC., a Delaware corporation (the “Borrower”), the other entities
identified as Guarantors on the signature pages hereto (the “Guarantors”) the
several banks and other financial institutions signatories hereto, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent for
the Lenders (the “Agent”).

 

RECITALS

 

A.            The Borrower, the Lenders and the Agent are parties to a Second
Amended and Restated Credit Agreement dated as of July 16, 2010 (as amended,
modified and supplemented prior to the date hereof, the “Credit Agreement”).

 

B.            The Borrower, the Guarantors, and the Agent are parties to a
Second Amended and Restated Security Agreement dated as of July 16, 2010 (as
amended, modified and supplemented prior to the date hereof, the “Security
Agreement”).

 

C.            The Borrower, the Guarantors, and the Agent are parties to a
Second Amended and Restated Pledge Agreement dated as of July 16, 2010 (as
amended, modified and supplemented prior to the date hereof, the “Pledge
Agreement”).

 

D.            The Borrower and the Guarantors have requested that the Lenders
approve this Amendment to amend certain terms and provisions of the Credit
Agreement, Security Agreement, and Pledge Agreement, as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Agent and the Lenders
agree as follows:

 

1.             Defined Terms.  Unless otherwise defined in this Amendment,
capitalized terms used in this Amendment have the meanings assigned to those
terms in the Credit Agreement.

 

2.             Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:

 

(a)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

1

--------------------------------------------------------------------------------


 

“Amendment No. 1 Effective Date” means September 23, 2011.

 

(b)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 3.3), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement provided,
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

 

(c)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following to the end of the definitions of “Consolidated EBITDA”,
“Consolidated Net Income” and “Consolidated Total Indebtedness”:

 

With respect to Non-Wholly Owned Subsidiaries, only that amount attributable to
Borrower’s direct and indirect proportionate share shall be included for
purposes of this calculation.

 

(d)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

“Excluded Assets” means equity interests in any Unrestricted Subsidiary
(including the Southeast Acquisition Entity), so long as a pledge or transfer of
such equity interests would be prohibited or restricted under, or would require
consent of a third party that is not an Affiliate pursuant to, the governing
documents of such Unrestricted Subsidiary or any other agreement binding on the
Restricted Persons or their assets; provided that (except with respect to the
equity interests in the Southeast Acquisition Entity) in the event such pledge
or transfer is not prohibited but is so restricted or would require such

 

2

--------------------------------------------------------------------------------


 

consent of a third party that is not an Affiliate, Borrower shall have used
commercially reasonable efforts to satisfy such restriction or obtain such
consent.

 

(e)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Guarantors” in its entirety and substituting the following
definition therefor:

 

“Guarantors” means, collectively, (a) each Subsidiary of the Borrower existing
on the Amendment No. 1 Effective Date, other than an Immaterial Subsidiary or an
Unrestricted Subsidiary, and (b) any Subsidiary of Borrower which executes and
delivers a Guaranty to Agent after the date hereof, pursuant to Section 6.15.

 

(f)            Section 1.1 of the Credit Agreement is hereby amended by deleting
clause (j) of the definition of “Indebtedness” and substituting the following
therefor:

 

(j)            obligations with respect to letters of credit or applications or
reimbursement agreements therefor (but, for the avoidance of doubt, excluding
any obligations with respect to letters of credit to the extent they support
other obligations constituting Indebtedness of a Restricted Person under this
definition); or

 

(g)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Maturity Date” in its entirety and substituting the following
definition therefor:

 

“Maturity Date” means September 23, 2016.

 

(h)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Net Leverage Ratio” in its entirety and substituting the
following definition therefor:

 

“Net Leverage Ratio” means the ratio, determined as of the end of each of
Borrower’s Fiscal Quarters for the then most-recently ended four consecutive
Fiscal Quarters, of (a) its Consolidated Total Indebtedness on such day minus
the amount, if any, by which (i) its and its Subsidiaries’ cash and Cash
Equivalents exceed (ii) $20,000,000 to (b) its Consolidated EBITDA for such
period.  With respect to Non-Wholly Owned Subsidiaries, only that amount of cash
and Cash Equivalents attributable to Borrower’s direct and indirect
proportionate share shall be included for purposes of this calculation.

 

3

--------------------------------------------------------------------------------


 

(i)            Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

“Non-Wholly Owned Subsidiary” means, with respect to any Person, any entity in
which such Person directly or indirectly owns equity interests which represent
less than 100% of the total equity interests (other than qualifying shares
required to be owned by directors) of such entity.

 

(j)            Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Restricted Person” in its entirety and substituting the
following definition therefor:

 

“Restricted Person” means any of Borrower and each Guarantor.

 

(k)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

“Southeast Acquisition Entity” means a direct or indirect Subsidiary or
Non-Wholly Owned Subsidiary of the Borrower that owns or acquires all or part of
the assets or equity interests of a single target company (and any of its
affiliates) located in the southeastern United States that has been disclosed in
writing to the Agent prior to the Amendment No. 1 Effective Date.

 

(l)            Section 1.1 of the Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

“Unrestricted Subsidiary” means a direct or indirect Non-Wholly Owned Subsidiary
of the Borrower that has been designated as an Unrestricted Subsidiary in a
written notice by the Borrower to the Agent; provided that the Southeast
Acquisition Entity shall be an Unrestricted Subsidiary.

 

(m)          Sections 3.2, 3.3 and 3.4 of the Credit Agreement are hereby
amended by deleting such Sections in their entirety and substituting therefor
the following:

 

Section 3.2             Capital Reimbursement.  If any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on any Lender Party’s capital, or on the capital of any corporation controlling
such Lender Party, as a consequence of the Loans made, or Letters of Credit
issued, by such Lender Party, to a level below that which such Lender Party or
such corporation could have achieved but for such change (taking into

 

4

--------------------------------------------------------------------------------


 

consideration such Lender Party’s policies and the policies of any such
corporation with respect to capital adequacy), then from time to time Borrower
will pay to Agent for the benefit of such Lender Party, within five (5) Business
Days of demand therefore by such Lender Party, such additional amount or amounts
which such Lender Party shall determine to be appropriate to compensate such
Lender Party for such reduction.

 

Section 3.3             Increased Cost of Eurodollar Loans or Letters of
Credit.  (a) If any Change in Law:

 

(i)            shall change the basis of taxation of payments to any Lender
Party of any principal, interest, or other amounts attributable to any
Eurodollar Loan or Letter of Credit or otherwise due under this Agreement in
respect of any Eurodollar Loan or Letter of Credit (other than Reimbursable
Taxes governed by Section 3.6 and taxes imposed on or measured by its overall
net income, and franchise taxes imposed on it (in lieu of net income taxes), by
the jurisdiction (or any political subdivision thereof) under the Laws of which
it is organized or otherwise resides for tax purposes or maintains any
Applicable Lending Office); or

 

(ii)           shall change, impose, modify, apply or deem applicable any
reserve, special deposit or similar requirements in respect of any Eurodollar
Loan made by any Lender Party or any Letter of Credit (excluding any reserve
requirement included in the computation of the Adjusted Eurodollar Rate) or
against assets of, deposits with or for the account of, or credit extended by,
such Lender Party; or

 

(iii)          shall impose on any Lender Party or the interbank eurocurrency
deposit market any condition affecting any Eurodollar Loan or Letter of Credit,

 

the result of which is to increase the cost to any Lender Party of agreeing to
make or making, funding or maintaining Eurodollar Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing,
then such Lender Party shall promptly notify Agent and Borrower in writing of
the happening of such event and of the amount required to compensate such Lender
Party for such additional costs

 

5

--------------------------------------------------------------------------------


 

or reduced return (on an after-tax basis, taking into account any taxes on and
deductions, credits or other tax benefits in respect of such compensation),
whereupon (i) Borrower shall pay such amount to Agent for the account of such
Lender Party and (ii) Borrower may elect, by giving to Agent and such Lender
Party not less than three Business Days’ notice, to convert all (but not less
than all) of any such Eurodollar Loans of such Lender Party into Base Rate
Loans.

 

(b)           A certificate of a Lender Party setting forth the amount or
amounts necessary to compensate such Lender Party or the corporation controlling
such Lender Party, as the case may be, as specified in Section 3.2 or this
Section 3.3 shall be delivered to Borrower and shall be conclusive absent
manifest error.  Borrower shall pay the applicable Lender Party the amount shown
as due on any such certificate within 3 Business Days after receipt thereof.

 

(c)           Failure or delay on the part of any Lender Party to demand
compensation pursuant to Section 3.2 or this Section 3.3 shall not constitute a
waiver of such Lender Party’s right to demand such compensation.

 

Section 3.4             Illegality.  If any Change in Law shall make it unlawful
for any Lender Party to fund or maintain Eurodollar Loans, then, upon notice by
such Lender Party to Borrower and Agent, (a) Borrower’s right to elect
Eurodollar Loans from such Lender Party shall be suspended to the extent and for
the duration of such illegality, (b) all Eurodollar Loans of such Lender Party
which are then the subject of any Borrowing Notice and which cannot be lawfully
funded shall be funded as Base Rate Loans of such Lender Party, and (c) all
Eurodollar Loans of such Lender Party shall be converted automatically to Base
Rate Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by Law.  If any
such conversion of a Eurodollar Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, Borrower shall pay to
such Lender Party such amounts, if any, as may be required pursuant to
Section 3.5.

 

(n)           Section 5.13 of the Credit Agreement is hereby amended to replace
each reference therein to “Closing Date” with a reference to “Amendment No. 1
Effective Date.”

 

6

--------------------------------------------------------------------------------


 

(o)           Section 6.15 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and substituting therefor the following:

 

Section 6.15  Guaranties of Borrower’s Subsidiaries.  Each Subsidiary created,
acquired or coming into existence after the date hereof, other than an
Immaterial Subsidiary or an Unrestricted Subsidiary, shall, promptly upon
request by Agent, execute and deliver to Agent an absolute and unconditional
guaranty of the timely repayment of the Obligations and the due and punctual
performance of the Obligations of Borrower hereunder, which guaranty shall be in
substantially the same form as the Guaranty entered into as of the Closing Date
or otherwise reasonably satisfactory to Agent in form and substance, except that
a Foreign Subsidiary will not be required to provide such a guaranty if the
provision of such a guaranty would have a material adverse tax consequence to
the Borrower and its Subsidiaries taken as a whole.  Borrower will cause each
such Subsidiary to deliver to Agent, simultaneously with its delivery of such a
guaranty, written evidence reasonably satisfactory to Agent and its counsel that
such Subsidiary has taken all corporate or partnership action necessary to duly
approve and authorize its execution, delivery and performance of such guaranty
and any other documents which it is reasonably required to execute.

 

(p)           Section 6.16 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and substituting therefor the following:

 

Section 6.16  Agreement to Deliver Security Documents.  Borrower agrees to
deliver and to cause each Guarantor to deliver, to further secure the
Obligations whenever requested by Agent in its sole and absolute discretion,
deeds of trust, mortgages, chattel mortgages, security agreements, financing
statements continuation statements, extension agreements, acknowledgments, and
other Security Documents in form and substance satisfactory to Agent for the
purpose of granting, confirming, protecting and perfecting Liens or security
interests in any personal property (other than Excluded Assets) now owned or
hereafter acquired by Borrower or any Guarantor.

 

(r)            Section 7.1(d) of the Credit Agreement is hereby amended by
deleting such clause in its entirety and substituting therefor the following:

 

7

--------------------------------------------------------------------------------


 

(d)           Indebtedness existing on the Amendment No. 1 Effective Date and
listed on Schedule 7.1, and renewals and extensions thereof;

 

(s)           Section 7.6 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and substituting therefor the following:

 

Section 7.6             Limitation on Distributions and Subordinated Debt.

 

(a)           No Restricted Person will declare or make any Distribution unless
no Default or Event of Default exists at the time of any such Distribution or
would occur as a result thereof; provided, that in the event Borrower’s Net
Leverage Ratio is greater than 1.0 to 1.0 no Restricted Person may make any
Distributions except for regularly scheduled dividends that do not exceed the
per share amount paid during the preceding Fiscal Quarter.

 

(b)           No Restricted Person will make any payments on Subordinated Debt,
unless no Default or Event of Default exists at such time or would occur as a
result thereof.

 

(t)            Section 7.7 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and substituting therefor the following:

 

Section 7.7             Limitation on Investments, Acquisitions, Capital
Expenditures, and Lines of Business  No Restricted Person will

 

(a)           make any Investments other than (i) Permitted Investments,
(ii) investments in Unrestricted Subsidiaries not in excess of $5,000,000 during
any Fiscal Year, and (iii) investments in the Southeast Acquisition Entity;

 

(b)           make any Capital Expenditures in excess of the sum of
(i) $40,000,000 in the aggregate in any Fiscal Year plus (ii) the cash proceeds
from the sale of Capital Assets received in such Fiscal Year;

 

(c)           make any Acquisition unless the following conditions are
satisfied:

 

(i)            the Acquisition is not hostile in nature; and

 

(ii)           each line of business to be acquired in the Acquisition is
similar to a line of business engaged in by the Borrower at the time of the
Acquisition; and

 

8

--------------------------------------------------------------------------------


 

(iii)          either (A) the Borrower’s Total Leverage Ratio is less than or
equal to 2.0 to 1.0 after giving pro forma effect to the Acquisition or (B) the
purchase price for such Acquisition is less than or equal to $15,000,000 and the
aggregate purchase price for such Acquisition and all prior Acquisitions made
during the Fiscal Year when such Acquisition is consummated is less than or
equal to $30,000,000; or

 

(d)           engage directly or indirectly in any business or conduct any
operations except in connection with or incidental to its present businesses and
operations.

 

(u)           Section 7.11 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and substituting therefor the following:

 

Section 7.11           Financial Covenants.

 

(a)           Minimum Fixed Charge Coverage Ratio.  The Borrower will not permit
the ratio, determined as of the end of each of its Fiscal Quarters, for the then
most-recently ended four Fiscal Quarters, of (i) its Consolidated EBITDA, minus
(A) Consolidated Capital Expenditures, (B) the provision for income taxes
(excluding one-time tax charges arising solely from changes to GAAP), and (C) if
Borrower’s Net Leverage Ratio is greater than (x) 2.0 to 1.0 through
December 31, 2013, (y) 1.5 to 1.0 after December 31, 2013 through June 30, 2014,
and (z) 1.0 to 1.0 thereafter, Distributions, all calculated on a Consolidated
basis, to (ii) its Consolidated Interest Expense, plus scheduled principal
payments of Indebtedness, to be less than 2.0 to 1.0.

 

(b)           Intentionally Left Blank.

 

(c)           Total Leverage Ratio.  The Borrower will not permit its Total
Leverage Ratio, determined as of the end of each of its Fiscal Quarters, for the
then most-recently ended four Fiscal Quarters, to be greater than the ratio set
forth below opposite such period:

 

Four Fiscal Quarters Ending

 

Maximum Total Leverage Ratio

September 30, 2011 through December 31, 2013

 

3.00 to 1.00

March 31, 2014 through June 30, 2014

 

2.75 to 1.00

September 30, 2014 through maturity

 

2.50 to 1.00

 

9

--------------------------------------------------------------------------------

 

(v)           The Credit Agreement is hereby amended such that the “Pricing
Schedule” attached thereto and identified as such is hereby replaced in its
entirety with the “Pricing Schedule” attached to this Amendment and identified
as such.

 

(w)          Sections 5.13 and 5.14 of Schedule 5 and Schedule 7.1 to the Credit
Agreement are hereby replaced in their entirety with Sections 5.13 and 5.14 of
Schedule 5 and Schedule 7.1 to the Credit Agreement attached to this Amendment.

 

3.             Amendment to Security Agreement.

 

(a)           The Security Agreement is hereby amended as follows:  In the first
sentence of Section 2(a) of the Security Agreement, the language “, except to
the extent constituting Excluded Assets” shall be added after the language “and
regardless of where located” and before the parenthetical.

 

(b)           Schedules I, II, and III to the Security Agreement are hereby
replaced in their entirety with Schedules I, II, and III to the Security
Agreement  attached to this Amendment.

 

4.             Amendments to Pledge Agreement.  The Pledge Agreement is hereby
amended as follows:

 

(a)           In the first sentence of Section 2 of the Pledge Agreement, the
language “, except to the extent constituting Excluded Assets” shall be added
after the language “a first priority security interest in its right, title and
interest in all of the following” and before the first parenthetical.

 

(b)           Section 5(i) of the Pledge Agreement shall be amended to read in
its entirety as follows:

 

(i)            The Pledged Shares constitute 100% of the issued and outstanding
shares of Stock of each Pledged Entity except as disclosed on Schedule I or
otherwise in writing to the Agent; and

 

(c)           Section 6(d) of the Pledge Agreement shall be amended to read in
its entirety as follows:

 

(d)           Each Pledgor will, upon obtaining ownership of any additional
stock or promissory notes or instruments of a Subsidiary (other than
(i) Excluded Assets and (ii) stock, notes or instruments issued by a Foreign
Subsidiary (if the pledge of such stock, notes or instruments by such Foreign
Subsidiary would have material adverse tax consequences) or an Immaterial
Subsidiary), which stock, notes or instruments are not already Pledged
Collateral, promptly (and in any event within three (3) Business Days) deliver
to Agent a Pledge Amendment, duly executed by such

 

10

--------------------------------------------------------------------------------


 

Pledgor, in substantially the form of Schedule II hereto (a “Pledge Amendment”)
in respect of any such additional stock, notes or instruments, pursuant to which
such Pledgor shall pledge to Agent all of such additional stock, notes and
instruments. Each Pledgor hereby authorizes Agent to attach each Pledge
Amendment to this Agreement and agrees that all Pledged Shares and Pledged
Indebtedness listed on any Pledge Amendment delivered to Agent shall for all
purposes hereunder be considered Pledged Collateral.

 

(d)           Schedule I to the Pledge Agreement is hereby replaced in its
entirety with Schedule I to the Pledge Agreement  attached to this Amendment.

 

5.             Conditions to Effectiveness.  This Amendment will become
effective on the date that the following conditions have been satisfied or
waived:

 

(a)           The Agent shall have received counterparts of this Amendment,
executed and delivered by the Borrower, the Guarantors, the Agent and the
Required Lenders;

 

(b)           The representations and warranties of the Borrower in Section 6 of
this Amendment shall be true and correct; and

 

(c)           The Administrative Agent shall have received, or shall
concurrently receive (i) for the account of each Lender that has delivered an
executed counterpart of this Amendment to the Agent (or its counsel) by
5:00 P.M. (Central time) on September 22, 2011], a consent fee equal to 20 basis
points on the amount of such executing Lender’s Commitment then in effect and
(ii) for the account of the applicable Person, payment of all other fees payable
in connection with this Amendment including, without limitation, the fees
payable to Wells Fargo Securities LLC and the Agent pursuant to that certain
Engagement Letter dated August 5, 2011.

 

(d)           The Agent shall have received the following certificates of
Borrower and, as appropriate, the Guarantors:

 

i.              An “Omnibus Certificate” of the Secretary or Assistant Secretary
of the Borrower and each Guarantor, which shall contain the names and signatures
of the officers of Borrower and each Guarantor authorized to execute Loan
Documents and which shall certify to the truth, correctness and completeness of
the following exhibits attached thereto:  (1) a copy of resolutions duly adopted
by the Board of Directors of Borrower and each Guarantor and in full force and
effect at the time this Amendment is entered into, authorizing the execution of
this Amendment and the other Loan Documents delivered or to be delivered in
connection herewith and the consummation of the transactions contemplated herein
and

 

11

--------------------------------------------------------------------------------


 

therein, (2) a copy of the charter documents of Borrower and each Guarantor and
all amendments thereto, certified by the appropriate official of such party’s
state of organization, and (3) a copy of the bylaws of Borrower and each
Guarantor; and

 

ii.             A “Closing Certificate” of the chief financial officer of
Borrower, as of the date of this Amendment, certifying that (A) the conditions
set out in subsections (a), (b), and (c) of Section 4.2 of the Credit Agreement
have been satisfied and (B) the financial information of Borrower most recently
delivered to the Agent pursuant to Section 6.2(b) of the Credit Agreement fairly
present the Consolidated financial position of Borrower for the periods covered
thereby.

 

(e)           A certificate of existence and good standing for Borrower issued
by the Secretary of State of Delaware, a certificate of due qualification to do
business for the Borrower issued by the Secretary of State of Texas, and a
certificate of account status for the Borrower issued by the Texas Comptroller
of Public Accounts.

 

(f)            A favorable opinion of (i) Bracewell & Giuliani LLP, counsel for
Restricted Persons, in form and substance reasonably satisfactory to the Agent;
and (ii) Trent McKenna, in-house counsel for Restricted Persons, in form and
substance reasonably satisfactory to the Agent.

 

6.             Representations and Warranties.  The Borrower and the Guarantors
hereby represent and warrant to the Agent and each of the Lenders as follows:

 

(a)           This Amendment has been duly authorized by all necessary corporate
action and constitutes the binding obligation of the Borrower and the
Guarantors.

 

(b)           Each of the representations and warranties made by the Borrower
and the Guarantors in or pursuant to the Credit Agreement and the other Loan
Documents is true and correct in all material respects as of the date hereof, as
if made (after giving effect to this Amendment) on and as of such date, except
for any representations and warranties made as of a specified date, which were
true and correct in all material respects as of such specified date.

 

(c)           After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.

 

(d)           Since the date of the most recent financial statements of the
Borrower and its Subsidiaries delivered to the Lenders pursuant to
Section 6.2(b) of the Credit Agreement, there has occurred no Material Adverse
Change.

 

7.             Continuing Effect of the Credit Agreement and Other Loan
Documents.  This Amendment does not constitute a waiver of any provision of the
Credit Agreement or any other Loan Document and, except as expressly provided
herein, is not to be construed as a consent to any action on the part of the
Borrower or the

 

12

--------------------------------------------------------------------------------


 

Guarantors that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents.  The Borrower and the
Guarantors hereby confirm and ratify the Credit Agreement as amended hereby and
each of the other Loan Documents to which it is a party and acknowledges and
agrees that the same continue in full force and effect as amended hereby (as
applicable).

 

8.             Reference to the Credit Agreement, Security Agreement, or Pledge
Agreement.  Upon the effectiveness of this Amendment, each reference in the
Credit Agreement, Security Agreement, or Pledge Agreement to “this Agreement” or
“this Security Agreement,” “hereunder,” “herein” or words of like import refer
to the Credit Agreement, Security Agreement, or Pledge Agreement, as applicable,
as amended and affected hereby.

 

9.             Designation as Loan Document.  This Amendment is a Loan Document.

 

10.           Counterparts.  This Amendment may be executed by all parties
hereto in any number of separate counterparts each of which may be delivered in
original, facsimile or other electronic (e.g., “.pdf”) form and all of such
counterparts taken together constitute one instrument.

 

11.           References.  The words “hereby,” “herein,” “hereinabove,”
“hereinafter,” “hereinbelow,” “hereof,” “hereunder” and words of similar import
when used in this Amendment refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment.  References in this
Amendment to a section number are to such sections of the Credit Agreement
unless otherwise specified.

 

12.           Headings Descriptive.  The headings of the several sections of
this Amendment are inserted for convenience only and do not in any way affect
the meaning or construction of any provision of this Amendment.

 

13.           Governing Law.  This Amendment is governed by and will be
construed in accordance with the law of the State of Texas.

 

14.           Payment of Expenses.  The Borrower shall pay or reimburse the
Agent for all of its reasonable out-of-pocket costs and reasonable expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the Agent.

 

15.           Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties are signing this Amendment as of the date first
above written.

 

 

COMFORT SYSTEMS USA, INC.,

 

Borrower

 

 

 

 

 

By:

/s/ William George III

 

 

William George III

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

Address:

 

675 Bering, Suite 400

 

Houston, Texas 77057

 

Attention: William George III

 

 

 

Telephone: (713) 830-9650

 

Fax: (713) 830-9659

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF GUARANTORS

 

Each of the undersigned Guarantors hereby executes this Amendment to evidence
its agreement to the modification of the Loan Documents to which it is a party
and to confirm that each Loan Document (as the same may be amended or amended
and restated, as the case may be, pursuant to and in connection with this
Amendment) to which it is a party or otherwise bound remains in full force and
effect and that all Collateral encumbered thereby will continue to secure, to
the fullest extent possible, the payment and performance of all “Obligations”,
“Secured Obligations” and “Guaranteed Obligations” (in each case as such term is
defined in the applicable Loan Document), including without limitation the
payment and performance of all such “Obligations”, “Secured Obligations” and
“Guaranteed Obligations” in respect of the Obligations now or hereafter existing
under or in respect of the Credit Agreement and the other Loan Documents.  The
Guarantors specifically reaffirm and extend their obligations under each of
their applicable Guaranties to cover all indebtedness evidenced by the Credit
Agreement as same has been created, amended and/or restated by or in connection
with this Amendment.  The Guaranties and all the terms thereof shall remain in
full force and effect and the Guarantors hereby acknowledge and agree that same
are valid and existing and that each of the Guarantors’ obligations thereunder
shall not be impaired or limited by the execution or effectiveness of this
Amendment.  Each Guarantor hereby represents and warrants that all
representations and warranties contained in this Amendment and the other Loan
Documents to which it is a party or otherwise bound are true, correct and
complete in all material respects on and as of the dated of this Amendment,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true, correct and complete in all
material respects on and as of such earlier date.  The Agent on behalf of the
Lenders hereby preserves all its rights against each Guarantor under its
applicable Guaranty and the other Loan Documents to which each applicable
Guarantor is a party.

 

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to the effectiveness set forth in this Amendment, such Guarantor is not required
by the terms of the Credit Agreement, this Amendment or any other Loan Document
to consent to the amendments of the Credit Agreement effected pursuant to this
Amendment; and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

 

 

ACCU-TEMP GP, INC.

 

ACCU-TEMP LP, INC.

 

ACI MECHANICAL, INC.

 

ACORN INDUSTRIAL, INC.

 

AIR SYSTEMS ENGINEERING, INC.

 

AIRTEMP, INC.

 

ARC COMFORT SYSTEMS USA, INC.

 

ATLAS-ACCURATE HOLDINGS, L.L.C., by CS53 Acquisition Corp., as Sole Managing
Member

 

ATLAS COMFORT SYSTEMS USA, INC.

 

ATLAS COMFORT SYSTEMS USA, L.L.C., by Hess Mechanical Corporation, as Sole
Managing Member

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

BATCHELOR’S MECHANICAL CONTRACTORS, LLC, by H & M Mechanical, Inc., as Sole
Managing Member

 

BCM CONTROLS CORPORATION

 

COLONIALWEBB CONTRACTORS COMPANY

 

CALIFORNIA COMFORT SYSTEMS USA, INC.

 

COMFORT SYSTEMS USA (ARKANSAS), INC.

 

COMFORT SYSTEMS USA (BALTIMORE), LLC, by Hess Mechanical Corporation, as Sole
Managing Member

 

COMFORT SYSTEMS USA (BRISTOL), INC.

 

COMFORT SYSTEMS USA (CS1), INC.

 

COMFORT SYSTEMS USA ENERGY SERVICES, INC.

 

COMFORT SYSTEMS USA G.P., INC.

 

COMFORT SYSTEMS USA (INTERMOUNTAIN), INC.

 

COMFORT SYSTEMS USA (KENTUCKY), INC.

 

COMFORT SYSTEMS USA (MIDATLANTIC), LLC, by Riddleberger Brothers, Inc., as Sole
Managing Member

 

COMFORT SYSTEMS USA (MIDWEST), LLC, by Plant Services Incorporated, as Sole
Managing Member

 

COMFORT SYSTEMS USA NATIONAL ACCOUNTS, LLC, by Accu-Temp LP, Inc., as Managing
Member

 

COMFORT SYSTEMS USA (OHIO), INC.

 

COMFORT SYSTEMS USA PUERTO RICO, INC.

 

COMFORT SYSTEMS USA (SOUTH CENTRAL), INC.

 

COMFORT SYSTEMS USA (SOUTHEAST), INC.

 

COMFORT SYSTEMS USA (SOUTHWEST), INC.

 

COMFORT SYSTEMS USA (SYRACUSE), INC.

 

COMFORT SYSTEMS USA (TEXAS), L.P., by Comfort Systems USA G.P., Inc., as general
partner

 

COMFORT SYSTEMS USA (TWIN CITIES), INC.

 

COMFORT SYSTEMS USA (WESTERN MICHIGAN), INC.

 

CS53 ACQUISITION CORP.

 

DELCARD ASSOCIATES, LLC, by Seasonair, Inc., as Sole Managing Member

 

DESIGN MECHANICAL INCORPORATED

 

DILLINGHAM & SMITH MECHANICAL AND SHEET METAL CONTRACTORS, LLC, by S.M. Lawrence
Company, Inc., as Sole Managing Member

 

EASTERN HEATING & COOLING, INC.

 

EASTERN REFRIGERATION CO., INC.

 

GRANITE STATE HOLDINGS COMPANY, INC.

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

GRANITE STATE PLUMBING & HEATING, LLC, by Granite State Holdings Company, Inc.,
as Sole Managing Member

 

H&M MECHANICAL, INC.

 

HELM CORPORATION

 

HESS MECHANICAL CORPORATION

 

HUDSON RIVER HEATING AND COOLING, INC.

 

H-VAC SUPPLY, L.L.C., by Comfort Systems USA Puerto Rico, Inc., as Sole Managing
Member

 

MECHANICAL TECHNICAL SERVICES, INC.

 

MERIT MECHANICAL, INC.

 

MJ MECHANICAL SERVICES, INC.

 

NORTH AMERICAN MECHANICAL, INC.

 

PLANT SERVICES INCORPORATED

 

QUALITY AIR HEATING & COOLING, INC.

 

RIDDLEBERGER BROTHERS, INC.

 

S.I. GOLDMAN COMPANY, INC.

 

S.M. LAWRENCE COMPANY, INC.

 

SA ASSOCIATES, INC.

 

SALMON & ALDER, L.L.C., by SA Associates, Inc., as Sole Managing Member

 

SEASONAIR, INC.

 

TEMP-RIGHT SERVICE, INC.

 

THE CAPITAL REFRIGERATION COMPANY

 

 

 

 

 

By:

/s/ William George III

 

 

William George III

 

 

Vice President & Assistant Secretary

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

Agent and a Lender

 

 

 

 

 

By:

/s/ William S. Austin

 

 

 

 

Name:

William S. Austin

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:

 

Wells Fargo Bank, National Association

 

1000 Louisiana, 3rd Floor

 

Houston, Texas 77002

 

Attention: William S. Austin

 

Telephone: 713-319-1464

 

Fax: 713-739-1086

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, N.A.,

 

Lender

 

 

 

 

 

By:

/s/ Don Backer

 

 

 

 

Name:

Don Backer

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:

 

 

 

Capital One, N.A.

 

5718 Westheimer, Suite 600

 

Houston, Texas 77057

 

Attention: Emily Gehrig

 

Telephone: 713-435-5489

 

Fax: 713-706-5499

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

BOKF, NA dba

 

BANK OF TEXAS,

 

Lender

 

 

 

 

 

By:

/s/ Mike Sultanik

 

 

 

 

Name:

Mike Sultanik

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:

 

 

 

BOKF, NA dba

 

Bank of Texas

 

5 Houston Center

 

1401 McKinney, Suite 1650

 

Houston, Texas 77010

 

Attention: Mike Sultanik

 

Telephone: 713-289-5886

 

Fax: 713-289-5825

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

Lender

 

 

 

 

 

By:

/s/ H. Gale Smith, Jr.

 

 

 

 

Name:

H. Gale Smith, Jr.

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:

 

 

 

Regions Bank

 

5005 Woodway Drive, Suite 110

 

Houston, Texas 77479

 

Attention: Gale Smith

 

Telephone: 713-426-7157

 

Fax: 713-426-7180

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

 

BRANCH BANK & TRUST COMPANY,

 

Lender

 

 

 

 

 

By:

/s/ Roberts Bass

 

 

 

 

Name:

Roberts Bass

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Address:

 

 

 

Branch Bank & Trust Company

 

200 West Second Street, 16th Floor

 

Winston-Salem, North Carolina 27101

 

Attention: Eric Searls

 

Telephone: 336-733-2741

 

Fax: 336-733-2740

 

Signature Page to Amendment

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

The applicable Eurodollar Margin, Base Rate Margin, Commitment Fee Rate and
Letter of Credit Fee Rate shall be determined by the Agent in accordance with
the following tables:

 

APPLICABLE
MARGIN FOR
REVOLVING LOAN
ADVANCES

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Eurodollar Rate Margin

 

1.75

%

2.00

%

2.25

%

2.50

%

2.75

%

Base Rate Margin

 

0.75

%

1.00

%

1.25

%

1.50

%

1.75

%

 

APPLICABLE
COMMITMENT FEE
RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Commitment Fee Rate

 

0.25

%

0.30

%

0.35

%

0.45

%

0.50

%

 

LETTER OF CREDIT
FEE RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

LC Fee Rate

 

1.30

%

1.50

%

1.70

%

1.90

%

2.10

%

 

Notwithstanding the foregoing if the Borrower has failed to deliver the
financial statements and certificates required by Section 6.2(a) and
Section 6.2(b) then Level IV  Status will be deemed to exist after two Business
Days’ notice from the Administrative Agent to the Borrower.

 

For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:

 

“Level I Status” exists for any day that the Total Leverage Ratio is less than
0.75 to 1.00.

 

“Level II Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 0.75 to 1.00 but is less than 1.25 to 1.00.

 

“Level III Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 1.25 to 1.00 but is less than 2.00 to 1.00.

 

“Level IV Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 2.00 to 1.00 but is less than 2.50 to 1.00.

 

“Level V Status” exists for any day that the ratio of Consolidated Total
Indebtedness to Consolidated EBITDA is greater than or equal to 2.50 to 1.00.

 

1

--------------------------------------------------------------------------------


 

“Status” means either Level I Status, Level II Status, Level III Status,  Level
IV Status or Level V Status.

 

In the event that any financial statement delivered pursuant to this Agreement
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Eurodollar Rate Margin or Base Rate Margin, as applicable, for any period (an
“Applicable Period”) than the Eurodollar Rate Margin or Base Rate Margin, as
applicable, applied for such Applicable Period, and only in such case, then the
Borrower shall immediately (i) deliver to the Agent a corrected financial
statement for such Applicable Period, (ii) determine the Eurodollar Rate Margin
or Base Rate Margin, as applicable, for such Applicable Period based upon the
corrected financial statement, and (iii) immediately pay to the Agent the
accrued additional interest owing as a result of such increased Eurodollar Rate
Margin or Base Rate Margin, as applicable for such Applicable Period, which
payment shall be promptly applied by the Agent in accordance with the terms of
this Agreement.  This provision is in addition to rights of the Agent and
Lenders with respect to Sections 2.5, 2.11, 6.10 and 8.1 and other of their
respective rights under this Agreement.

 

2

--------------------------------------------------------------------------------

 

SECTION 5.13 to SCHEDULE 5

Names and Places of Business

 

 

 

 

 

 

 

PRIOR 

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

Comfort Systems USA, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd Suite 500, Houston, Texas 77056

 

 

ACI Mechanical, Inc.

 

Principal Place of Business

 

3116 S. Duff Avenue, Ames, Iowa 50010

 

 

 

 

ARC Comfort Systems USA, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd., Suite 500, Houston, TX 77056

 

 

Accu-Temp GP, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd Suite 500, Houston, Texas 77056

 

 

Accu-Temp LP, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd Suite 500, Houston, Texas 77056

 

 

Acorn Industrial, Inc.

 

Principal Place of Business

 

7311 ACC Boulevard, Raleigh, North Carolina 27617

 

 

 

 

Air Systems Engineering, Inc.

 

Principal Place of Business

 

3602 South Pine Street, Tacoma, Washington 98409

 

 

 

 

AirTemp, Inc.

 

Principal Place of Business

 

11 Wallace Avenue, South Portland, Maine 04106

 

 

 

 

Atlas-Accurate Holdings, L.L.C.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

 

Atlas Comfort Systems USA, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

4133 Southerland, Houston, Texas 77092

 

 

Atlas Comfort Systems USA, L.L.C.

 

Principal Place of Business

 

9745 Bent Oak Drive, Houston, Texas 77040

 

4133 Southerland, Houston, Texas 77092

 

Atlas Air Conditioning Company, L.P.

 

Atlas Comfort Systems USA, L.P.

 

Atlas Comfort Systems USA

 

1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR 

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

 

 

Satellite

 

1225 E. Crosby Road, Suite B-14, Carrollton, Texas 75006

 

10693 Wakeman Drive, Manassas, Virginia 20110

 

17745 Ashley Drive, Suite B, Panama City Beach, Florida 32413

 

340 East Shelbourne Avenue, Las Vegas, Nevada 89123

 

620 Magnolia Avenue, Suite E, Ontario, California 91762

 

Atlas Comfort Systems Nevada

 

Comfort Systems USA Las Vegas

Batchelor’s Mechanical Contractors, LLC

 

Principal Place of Business

 

15444 Industrial Drive, Loxley, Alabama 36551

 

3110 Old Shell Road, Mobile, Alabama 36607

 

 

BCM Controls Corporation

 

Principal Place of Business

 

30 Commerce Way, Woburn, Massachusetts 01801

 

 

 

 

California Comfort Systems USA, Inc.

 

Principal Place of Business

 

9750 Distribution Avenue, San Diego, California 92121

 

650 Alpine Way, Escondido, CA 92029

 

4660 Viewridge Ave., San Diego, CA 92123

 

TCP Company

ColonialWebb Contractors Company

 

Principal Place of Business

 

2820 Ackley Avenue, Richmond, Virginia 23228

 

 

 

Comfort Systems USA (Carolinas)

 

 

Satellite

 

1600 Crossbeam Drive, Charlotte, North Carolina 28217

 

 

 

 

 

 

Satellite

 

1 Marcus Drive, Greenville, South Carolina 29615

 

 

 

 

 

 

Satellite

 

811 Pleasant Valley Road, Harrisonburg, Virginia 22801

 

 

 

 

 

 

Satellite

 

8509 Phoenix Drive, Manassas, Virginia 20110

 

 

 

 

 

 

Satellite

 

740C Bluecrab Road, Newport News, Virginia 23606

 

 

 

 

 

 

Satellite

 

3302 Croft Street, Norfolk, Virginia 23513

 

 

 

 

 

 

Satellite

 

5171 Glenwood Avenue, Raleigh, North Carolina 27612

 

 

 

 

 

 

Satellite

 

6450-E Merriman Road, Roanoke, Virginia 24018

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR 

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

Comfort Systems USA (Arkansas), Inc.

 

Principal Place of Business

 

4806 Rixey Road, North Little Rock, Arkansas 72117

 

 

 

 

 

 

Satellite

 

116 Commerical Drive, Lowell, Arkansas 72745

 

1915 North Shiloh, Fayetteville, Arkansas 72704

 

 

Comfort Systems USA (Baltimore), LLC

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

3601 Commerce Drive, Suite 114, Baltimore, Maryland 21227

 

2105 Emmorton Park Road, Suite 104, Edgewood, Maryland 21040

 

Comfort Systems USA (Baltimore), Inc.

 

Comfort Systems USA Federal Services, LLC

Comfort Systems USA (Bristol), Inc.

 

Principal Place of Business

 

294 Blevins Blvd., Bristol, Virginia 24203-0757

 

 

 

Fred Hayes Heating & Air Conditioning Service Co.

 

Comfort Systems USA New River (Bristol)

 

 

Satellite

 

106 St. John Road, Salem, Virginia 24153

 

 

 

 

Comfort Systems USA (CS1), Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 

 

Comfort Systems USA Energy Services, Inc.

 

Principal Place of Business

 

7 Waterside Crossing, Windsor, Connecticut 06095

 

50 Baker Hollow Road Ste. A, Windsor, Connecticut 06095

 

Comfort Systems USA (Hartford), Inc.

 

 

Satellite

 

650 S. Shackleford Road, #224, Little Rock, Arkansas 72211

 

 

 

 

Comfort Systems USA G.P., Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

 

Comfort Systems USA (Intermountain), Inc.

 

Principal Place of Business

 

2035 S. Milestone Drive, Salt Lake City, Utah 84104

 

 

 

Contract Services

 

Salmon & Alder, LLC

 

SA Associates, Inc.

 

Martin Heating & Cooling

Comfort Systems USA (Kentucky), Inc.

 

Principal Place of Business

 

3405 Robards Court, Louisville, Kentucky 40218

 

 

 

Rademaker Corporation

 

MELCO

 

 

Satellite

 

1960 Louisville Road, Bldg 2 Unit, Bowling Green, Kentucky 42101

 

2400 Waterson Trail, Louisville, Kentucky 40299

 

 

 

3

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR 

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

Comfort Systems USA (MidAtlantic), LLC

 

Principal Place of Business

 

1057 Bill Tuck Highway, So Boston, Virginia 24592

 

5171 Glenwood Avenue, Suite 480, Raleigh, North Carolina 27612

 

6600 Northpark Blvd, Charlotte, North Carolina 28216

 

Comfort Systems USA (Carolinas), Inc.

 

Climate Control, Inc.

 

Climate Control, LLC

 

CCI Systems, Inc.

Comfort Systems USA (Midwest), LLC

 

Principal Place of Business

 

1450 SE 69th St. #57, Ankeny, Iowa 50021

 

9103 Swanson Blvd., Suite 7, Clive, Iowa 50325

 

 

Comfort Systems USA National Accounts, LLC

 

Principal Place of Business

 

2655 Fortune Circle West, Suite E-F, Indianapolis, Indiana 46241

 

 

 

Accu-Temp, LLC

 

Comfort Systems USA (Ohio), Inc.

 

Principal Place of Business

 

7401 First Place, Oakwood Village, Ohio 44146

 

30300 Bruce Industrial Parkway, Solon, Ohio 44139

 

 

 

 

Satellite

 

2874 E. Kemper Road, Sharonville, Ohio 45241

 

 

 

 

 

 

Satellite

 

3080 South Tech Blvd, Miamisburg, Ohio 45342

 

 

 

 

 

 

Satellite

 

690 A Lakeview Plaza Blvd., Worthington, Oh 43085

 

670 K Lakeview Plaza Blvd., Worthington, Oh 43085

 

 

Comfort Systems USA Puerto Rico, Inc.

 

Principal Place of Business

 

P.O. Box 4956  Ste 1134, Caguas, Puerto Rico 00726-4956

 

Road #1, KM 27.5; Int. Sector El Barranco; B. Rio Canas; Caguas, Puerto Rico
00725

 

Caguas, PR  00726-4956 Carr #1KM -23 HM.O B.O. , Rio Guaynbabo, PR  00970

 

James Air Conditioning Enterprises, Inc.

Comfort Systems USA (South Central), Inc.

 

Principal Place of Business

 

9745 Bent Oak Drive, Houston, Texas 77040

 

 

 

Accurate Air Systems, Inc.

 

Atlas Comfort Systems USA

 

Accurate Air Systems, L.P.

Comfort Systems USA (Southeast), Inc.

 

Principal Place of Business

 

435 Corday Street, Pensacola, Florida 32503

 

 

 

Comfort Systems USA (Atlanta), Inc.

 

H & M Mechanical, Inc.

 

Gulfside Mechanical, Inc.

 

Neel Mechanical Contractors, Inc.

 

Neel Mechanical, Inc.

 

Batchelor’s Mechanical Contractors

 

4

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR 

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

 

 

Satellite

 

250 Commercial Drive, Thomasville, Georgia 31757

 

 

 

 

 

 

Satellite

 

13040 W. US Hwy 84, Newton, Alabama 36352

 

255 Southgate Road, Dothan, Alabama 36301

 

 

 

 

Satellite

 

3835 Gordon John Drive, Mobile, Alabama 36693

 

4251 Alden Drive, Mobile, Alabama 36693

 

 

 

 

Satellite

 

4518 Val North Drive, Valdosta, Georgia 31602

 

 

 

 

 

 

Satellite

 

2275 Northwest Parkway Rd., Suite 105, Bldg.3, Marietta, Georgia 30067

 

 

 

 

 

 

Satellite

 

8633 Elm Fair Blvd, Tampa, Florida 33610

 

 

 

 

 

 

Satellite

 

7826 McElvey Road, Panama City Beach, Florida 32408

 

3000 Highway 77, Ste B, Lynn Haven, Florida 32444

 

 

 

 

Satellite

 

6074 Business Park Drive, Suite G, Columbus, Georgia 31909

 

3175 Williams Rd., Suite B, Columbus, Georgia 31909

 

2734 Ledo Road, Suite 10E, Albany, Georgia 31707

 

 

 

 

Satellite

 

309 James E. Williams Dr., #1, Byron, Georgia 31008

 

 

 

 

Comfort Systems USA (Southwest), Inc.

 

Principal Place of Business

 

6875 W. Galveston, Chandler, Arizona 85226

 

 

 

Conditioned Air Mechanical Services, Inc.

 

The Bengtsson Group, Inc.

 

Madera Mechanical Company

 

Tri-City Mechanical, Inc.

 

 

Satellite

 

4925 E. 29th, Tucson, Arizona 85711

 

3450 S. Broadmont Blvd., Suite 100, Tucson, AZ 85713

 

3250 S. Dodge Blvd #7, Tucson, Arizona 85713

 

 

 

 

Satellite

 

3275 West Ali Baba Lane, Suite 502, Las Vegas, Nevada 89118

 

 

 

 

 

 

Satellite

 

5046 Commercial Circle, Suite E, Concord, California 94520

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR 

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

 

 

Satellite

 

1830 W. Copper St., Tucson, Arizona 85745

 

 

 

 

 

 

Satellite

 

3733 E. Atlanta Avenue, Phoenix, Arizona 85040

 

 

 

 

 

 

Satellite

 

4189 Santa Anna Avenue, Suite C, Ontario, California 91761

 

 

 

 

Comfort Systems USA (Syracuse), Inc.

 

Principal Place of Business

 

6500 New Venture Gear Drive, East Syracuse, New York 13057

 

 

 

Armani Plumbing & Mechanical

 

ABJ Fire Protection Company

 

Woodcock & Associates, Inc.

 

Woodcock & Armani

 

Billone Mechanical Contractors

 

 

Satellite

 

375 Averill Ave, Rochester, New York 14620

 

 

 

 

Comfort Systems USA (Texas), L.P.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

 

Comfort Systems USA (Twin Cities), Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd, Suite 500, Houston, TX 77056

 

2611 Hamiline Avenue North, Suite 150, Roseville, MN  55113

 

 

Comfort Systems USA (Western Michigan), Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

421 North Lafayette St., Greenville, MI  48838

 

 

CS53 Acquisition Corp.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd. Suite 500, Houston, Texas 77056

 

 

Delcard Associates, LLC

 

Principal Place of Business

 

31 Blevins Drive, Suite A, Airport Industrial Park, New Castle, Delaware 19720

 

 

 

Delcard Heating & Air Conditioning, Inc.

Design Mechanical Incorporated

 

Principal Place of Business

 

168 CTC Blvd. Suite D, Louisville, Colorado 80027

 

 

 

Western Building Services, Inc.

 

Breckenridge Mechanical, Inc.

 

6

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR 

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

 

 

Satellite

 

Glenwood Business Center, 282 Center Drive, Glenwood Springs, CO 81601

 

P.O. Box 3070, 210 Marmot Lane, Suite B5 & B8, Eagle, Colorado 81631-3070

 

 

 

 

Satellite

 

112 Huron Road, Breckenridge, Colorado 80424

 

 

 

 

Dillingham & Smith Mechanical and Sheet Metal Contractors, LLC

 

Principal Place of Business

 

2311 Kline Avenue, Nashville, Tennessee 37211

 

 

 

 

Eastern Heating & Cooling, Inc.

 

Principal Place of Business

 

880 Broadway, Albany, New York 12207-1316

 

 

 

 

Eastern Refrigeration Co., Inc.

 

Principal Place of Business

 

880 Broadway, Albany, New York 12207-1316

 

 

 

 

Granite State Holdings Company, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd, Suite 500, Houston, Texas 77056

 

 

Granite State Plumbing & Heating LLC

 

Principal Place of Business

 

10 N. Riverdale Road, Weare, New Hampshire 03281

 

26 Waterford Place, Gilford, New Hampshire 03249

 

 

H&M Mechanical, Inc.

 

Principal Place of Business

 

135 Belcher Drive, Pelham, Alabama 35124

 

P.O. Box 36397 Birmingham, AL 35236

 

 

 

Comfort Systems USA (Atlanta), Inc.

 

Helm Corporation

 

MidSouth Controls LLC

 

 

Satellite

 

3977 Valley East Industrial Drive, Birmingham, Alabama 35217

 

 

 

 

Helm Corporation

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

168 CTC Blvd. Suite D, Louisville, Colorado 80027

 

 

Hess Mechanical Corporation

 

Principal Place of Business

 

9600 Fallard Court, Upper Marlboro, Maryland 20772-6703

 

 

 

 

Hudson River Heating and Cooling, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

10 Airline Drive Suite 205, Albany, New York 12205

 

 

H-VAC Supply, L.L.C.

 

Principal Place of Business

 

P.O. Box 4956, Suite 1134, Caguas, Puerto Rico 00726-4956

 

 

 

 

Mechanical Technical Services, Inc.

 

Principal Place of Business

 

9601 Dessau Road, Bldg 3, Suite 303, Austin, Texas 78754

 

 

 

Mechanical Technical Services, L.P.

 

MTECH

Merit Mechanical, Inc.

 

Principal Place of Business

 

9630 153rd Ave NE, Redmond, Washington 98052

 

 

 

 

 

7

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR 

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

MJ Mechanical Services, Inc.

 

Principal Place of Business

 

2040 Military Road, Tonawanda, New York 14150

 

 

 

JM State Refrigeration

 

Vastola Heating & Air Conditioning

 

 

Satellite

 

300 Fire Tower Drive, Tonawanda, New York 14150

 

 

 

 

North American Mechanical, Inc.

 

Principal Place of Business

 

6135 North American Lane, De Forest, Wisconsin 53532

 

 

 

Masterson Plumbing

 

 

Satellite

 

2600 W. College Avenue, Ste 4, Appleton, Wisconsin 54914

 

 

 

 

Plant Services Incorporated

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd Suite 500, Houston, Texas 77056

 

 

Quality Air Heating and Cooling, Inc.

 

Principal Place of Business

 

3395 Kraft Avenue, SE, Grand Rapids, Michigan 49512

 

 

 

Control Logic

 

 

Satellite

 

2306 Winters Drive, Portage, Michigan 49002

 

 

 

 

Riddleberger Brothers, Inc.

 

Principal Place of Busines

 

6127 S. Valley Pike, Mount Crawford, Virginia 22841

 

 

 

 

S.I. Goldman Company, Inc.

 

Principal Place of Business

 

799 Bennett Drive, Longwood, Florida 32750

 

 

 

Comfort Systems USA (Florida), Inc.

 

 

Satellite

 

320 Melody Lane, Casselberry, Florida 32707

 

 

 

 

S.M. Lawrence Company, Inc.

 

Principal Place of Business

 

245 Preston Street, Jackson, Tennessee 38301

 

 

 

Comfort Systems USA (Tennessee), Inc.

 

 

Satellite

 

157 Main St., Collierville, Tennessee 38017

 

667 Chaney Drive, Collierville, Tennessee 38017

 

 

 

 

Satellite

 

1187 Vultee Blvd., Nashville, Tennessee 37217

 

 

 

 

SA Associates, Inc.

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd., Suite 500, Houston, TX  77056

 

Salmon & Alder Associates

Salmon & Alder, LLC

 

Principal Place of Business

 

675 Bering Drive, Suite 400, Houston, Texas 77057

 

777 Post Oak Blvd., Suite 500, Houston, TX  77056

 

 

Seasonair, Inc.

 

Principal Place of Business

 

16001-A Industrial Drive, Gaithersburg, Maryland 20877

 

 

 

 

Temp-Right Service, Inc.

 

Principal Place of Business

 

101 North Catlin, Missoula, Montana 59801

 

 

 

Carson Brothers

 

8

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PRIOR 

 

PRIOR NAMES

ENTITY NAME

 

ADDRESS TYPE

 

ADDRESS

 

ADDRESSES

 

& TRADE NAMES

 

 

Satellite

 

1639 MT Highway 35, Kalispell, Montana 59901

 

 

 

 

The Capital Refrigeration Company

 

Principal Place of Business

 

619 E. Jefferson Street, Montgomery, Alabama 36104

 

 

 

 

 

 

Satellite

 

480 North Dean Road-Unit G-3, Auburn, Alabama 36830

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

SECTION 5.14 to SCHEDULE 5

 

Subsidiaries

 

ENTITY NAME

 

JURISDICTION OF
ORGANIZATION

 

FORMATION DATE

ACI Mechanical, Inc. 

 

Delaware

 

06/26/1998

ARC Comfort Systems USA, Inc. 

 

Delaware

 

03/17/1998

Accu-Temp GP, Inc. 

 

Delaware

 

05/21/1998

Accu-Temp LP, Inc. 

 

Delaware

 

05/20/1998

Acorn Industrial, Inc. 

 

North Carolina

 

01/03/1997

Air Systems Engineering, Inc. 

 

Washington

 

05/18/1973

AirTemp, Inc. 

 

Delaware

 

10/15/1998

Atlas-Accurate Holdings, L.L.C. 

 

Delaware

 

12/28/1998

Atlas Comfort Systems USA, Inc. 

 

California

 

07/31/2007

Atlas Comfort Systems USA, L.L.C. 

 

Delaware

 

06/08/2007

Batchelor’s Mechanical Contractors, LLC

 

Alabama

 

03/16/1981

BCM Controls Corporation

 

Massachusetts

 

10/03/1984

California Comfort Systems USA, Inc. 

 

California

 

05/18/1983

Comfort Systems USA (Arkansas), Inc. 

 

Delaware

 

03/17/1998

Comfort Systems USA (Baltimore), LLC

 

Delaware

 

10/15/1998

Comfort Systems USA (Bristol), Inc. 

 

Delaware

 

08/25/1997

Comfort Systems USA (CS1), Inc. 

 

Delaware

 

12/14/2009

Comfort Systems USA Energy Services, Inc. 

 

Delaware

 

08/25/1997

Comfort Systems USA G.P., Inc. 

 

Delaware

 

08/12/1998

Comfort Systems USA (Intermountain), Inc. 

 

Utah

 

05/06/1969

Comfort Systems USA (Kentucky), Inc. 

 

Kentucky

 

02/10/1981

Comfort Systems USA (MidAtlantic), LLC

 

Virginia

 

01/01/2010

Comfort Systems USA (Midwest), LLC

 

Iowa

 

10/13/2009

Comfort Systems USA National Accounts, LLC

 

Indiana

 

07/28/1998

Comfort Systems USA (Ohio), Inc. 

 

Ohio

 

10/10/1979

Comfort Systems USA Puerto Rico, Inc. 

 

Puerto Rico

 

07/02/1991

Comfort Systems USA (South Central), Inc.

 

Delaware

 

5/24/2007

Comfort Systems USA (Southeast), Inc. 

 

Delaware

 

03/24/1998

Comfort Systems USA (Southwest), Inc.

 

Arizona

 

12/23/1997

Comfort Systems USA (Syracuse), Inc. 

 

New York

 

03/08/1965

Comfort Systems USA (Texas), L.P. 

 

Texas

 

08/14/1998

Comfort Systems USA (Twin Cities), Inc. 

 

Minnesota

 

08/01/2001

Comfort Systems USA (Western Michigan), Inc. 

 

Michigan

 

07/21/1989

CS53 Acquisition Corp. 

 

Delaware

 

01/26/1999

Delcard Associates, LLC 

 

Delaware

 

06/23/2000

Design Mechanical Incorporated

 

Delaware

 

10/30/1997

Dillingham & Smith Mechanical and Sheet Metal Contractors, LLC

 

Tennessee

 

12/31/2003

Eastern Heating & Cooling, Inc. 

 

New York

 

12/19/1988

Eastern Refrigeration Co., Inc. 

 

New York

 

01/30/1990

 

1

--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF
ORGANIZATION

 

FORMATION DATE

Granite State Holdings Company, Inc. 

 

Delaware

 

11/02/2005

Granite State Plumbing & Heating, LLC

 

Delaware

 

07/31/2001

H & M Mechanical, Inc. 

 

Delaware

 

06/25/1998

Helm Corporation

 

Colorado

 

10/26/1972

Hess Mechanical Corporation

 

Delaware

 

03/17/1998

Hudson River Heating and Cooling, Inc. 

 

Delaware

 

08/19/2005

H-VAC Supply, L.L.C. 

 

Puerto Rico

 

10/18/2006

Mechanical Technical Services, Inc. 

 

Delaware

 

05/24/2007

Merit Mechanical, Inc. 

 

Washington

 

02/14/1984

MJ Mechanical Services, Inc. 

 

Delaware

 

12/12/1997

North American Mechanical, Inc. 

 

Delaware

 

03/17/1998

Plant Services Incorporated

 

Iowa

 

07/02/1986

Quality Air Heating and Cooling, Inc. 

 

Michigan

 

09/10/1980

Riddleberger Brothers, Inc. 

 

Virginia

 

12/22/1958

S.I. Goldman Company, Inc. 

 

Florida

 

10/04/1976

S.M. Lawrence Company, Inc. 

 

Tennessee

 

03/08/1973

SA Associates, Inc. 

 

Utah

 

03/27/1984

Salmon & Alder, LLC

 

Utah

 

07/08/1996

Seasonair, Inc. 

 

Maryland

 

10/28/1966

Temp-Right Service, Inc. 

 

Delaware

 

09/25/1997

The Capital Refrigeration Company

 

Delaware

 

08/06/1998

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

Existing Indebtedness

 

Indebtedness Related to Previous Acquisitions:

 

Entity/Assets Acquired

 

Remaining Balance

 

ColonialWebb Contractors Company

 

$

23,269,129.00

 

ColonialWebb Contractors Company (Bonds)

 

$

2,700,000.00

 

Dillingham & Smith Mechanical and Sheet Metal Contractors, LLC

 

$

1,477,875.00

 

Acorn Industrial, Inc.

 

$

632,107.00

 

Total

 

$

28,079,111.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

to

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

Filing Jurisdictions

 

COMFORT SYSTEMS USA, INC. — SUBSIDIARIES

 

ENTITY NAME

 

DOMESTIC JURISDICTION

 

FORMATION DATE

Accu-Temp GP, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

05/21/1998

Accu-Temp LP, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

05/20/1998

ACI Mechanical, Inc.

3116 S. Duff Avenue

Ames, IA  50010

 

Delaware

 

06/26/1998

Acorn Industrial, Inc.

7311 ACC Boulevard

Raleigh, NC 27617

 

North Carolina

 

01/03/1997

Air Systems Engineering, Inc.

3602 South Pine Street

Tacoma, WA 98409

 

Washington

 

05/18/1973

AIRTEMP, INC.

11 Wallace Avenue

South Portland, ME  04106

 

Delaware

 

10/15/1998

ARC Comfort Systems USA, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

03/17/1998

Atlas-Accurate Holdings, L.L.C.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

12/28/1998

Atlas Comfort Systems USA, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

California

 

07/31/2007

Atlas Comfort Systems USA, L.L.C.

9745 Bent Oak Dr.

Houston, TX 77040

 

Delaware

 

06/08/2007

Batchelor’s Mechanical Contractors, LLC

15444 Industrial Drive

Loxley, AL 36551

 

Alabama

 

03/16/1981

 

BCM Controls Corporation

30 Commerce Way

Woburn, MA 01801

 

Massachusetts

 

10/03/1984

California Comfort Systems USA, Inc.

9750 Distribution Avenue

San Diego, CA 92121

 

California

 

05/18/1983

ColonialWebb Contractors Company

2820 Ackley Avenue

Richmond, VA 23228

 

Virginia

 

02/18/1977

Comfort Systems USA (Arkansas), Inc.

4806 Rixey Road

North Little Rock, AR  72117

 

Delaware

 

03/17/1998

Comfort Systems USA (Baltimore), LLC

675 Bering, Suite 400

Houston, TX 77057

 

Delaware

 

10/15/1998

Comfort Systems USA (Bristol), Inc.

294 Blevins Blvd.

Bristol, VA  24202

 

Delaware

 

08/25/1997

 

--------------------------------------------------------------------------------


 

ENTITY NAME

 

DOMESTIC JURISDICTION

 

FORMATION DATE

Comfort Systems USA (CS1), Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

12/14/2009

Comfort Systems USA Energy Services, Inc.

7 Waterside Crossing

Windsor, CT  06095

 

Delaware

 

08/25/1997

Comfort Systems USA G.P., Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

08/12/1998

Comfort Systems USA (Intermountain), Inc.

2035 S. Milestone Drive

Salt Lake City, UT  84104

 

Utah

 

05/06/1969

Comfort Systems USA (Kentucky), Inc.

3405 Robards Court

Louisville, KY 40218

 

Kentucky

 

02/10/1981

Comfort Systems USA (MidAtlantic), LLC

1057 Bill Tuck Highway

South Boston, VA 24592

 

Virginia

 

01/01/2010

Comfort Systems USA (Midwest), LLC

1450 SE 69th St., #57

Ankeny, IA 50021

 

Iowa

 

10/13/2009

Comfort Systems USA National Accounts, LLC

2655 Fortune Circle West, Suite E & F

Indianapolis, IN  46241

 

Indiana

 

07/28/1998

Comfort Systems USA (Ohio), Inc.

7401 First Place

Oakwood Village, OH 44146

 

Ohio

 

10/10/1979

Comfort Systems USA Puerto Rico, Inc.

P.O. Box 4956, Suite 1134

Caguas, PR 00726

 

Puerto Rico

 

07/02/1991

Comfort Systems USA (South Central), Inc.

9745 Bent Oak Drive

Houston, TX 77040

 

Delaware

 

05/24/2007

Comfort Systems USA (Southeast), Inc.

435 Corday Street

Pensacola, FL  32503

 

Delaware

 

03/24/1998

Comfort Systems USA (Southwest), Inc.

6875 W. Galveston

Chandler, AZ 85226

 

Arizona

 

12/23/1977

Comfort Systems USA (Syracuse), Inc.

6500 New Venture Gear Drive

East Syracuse, NY  13057

 

New York

 

03/08/1965

Comfort Systems USA (Texas), L.P.

675 Bering, Suite 400

Houston, TX 77057

 

Texas

 

08/14/1998

Comfort Systems USA (Twin Cities), Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Minnesota

 

08/01/2001

Comfort Systems USA (Western Michigan), Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Michigan

 

07/21/1989

CS53 Acquisition Corporation

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

01/26/1999

Delcard Associates, LLC

31 Blevins Drive, Suite A

Airport Industrial Park

New Castle, DE  19720

 

Delaware

 

06/23/2000

 

--------------------------------------------------------------------------------


 

ENTITY NAME

 

DOMESTIC JURISDICTION

 

FORMATION DATE

Design Mechanical Incorporated

168 CTC Blvd., Suite #D

Louisville, CO  80027

 

Delaware

 

10/30/1997

Dillingham & Smith Mechanical and Sheet Metal Contractors, LLC

2311 Kline Avenue

Nashville, TN 37211

 

Tennessee

 

12/31/2003

Eastern Heating & Cooling, Inc.

880 Broadway

Albany, NY  12207-1316

 

New York

 

12/19/1988

Eastern Refrigeration Co., Inc.

880 Broadway

Albany, NY  12207-1316

 

New York

 

01/30/1990

Granite State Holdings Company, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

11/02/2005

Granite State Plumbing & Heating, LLC

10 N. Riverdale Road

Weare, NH 03281

 

Delaware

 

07/31/2001

H & M Mechanical, Inc.

135 Belcher Drive

Pelham, AL  35124

 

Delaware

 

06/25/1998

Helm Corporation

675 Bering, Suite 400

Houston, TX  77057

 

Colorado

 

10/26/1972

Hess Mechanical Corporation

9600 Fallard Court

Upper Marlboro, MD  20772-6703

 

Delaware

 

03/17/1998

Hudson River Heating and Cooling, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

08/19/2005

H-VAC Supply, L.L.C.

P.O. Box 4956, Suite 1134

Caguas, PR 00726

 

Puerto Rico

 

10/18/06

Mechanical Technical Services, Inc.

9601 Dessau Road, Bldg. 3, Suite 303

Austin, TX 78754

 

Delaware

 

05/24/2007

Merit Mechanical, Inc.

9630 153rd Ave NE

Redmond, WA 98052

 

Washington

 

02/14/1984

MJ Mechanical Services, Inc.

2040 Military Road

Tonawanda, NY  14150

 

Delaware

 

12/12/1997

North American Mechanical, Inc.

6135 North American Lane

De Forest, WI  53532

 

Delaware

 

03/17/1998

Plant Services Incorporated

675 Bering, Suite 400

Houston, TX  77057

 

Iowa

 

07/02/1986

Quality Air Heating & Cooling, Inc.

3395 Kraft Avenue, SE

Grand Rapids, MI  49512

 

Michigan

 

09/10/1980

Riddleberger Brothers, Inc.

6127 S. Valley Pike

Mount Crawford, VA  22841

 

Virginia

 

12/22/1958

S.I. Goldman Company, Inc.

799 Bennett Drive

Longwood, FL  32750

 

Florida

 

10/04/1976

 

--------------------------------------------------------------------------------


 

ENTITY NAME

 

DOMESTIC JURISDICTION

 

FORMATION DATE

S.M. Lawrence Company, Inc.

245 Preston Street

Jackson, TN  38301

 

Tennessee

 

03/08/1973

SA Associates, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Utah

 

03/27/1984

Salmon & Alder, L.L.C.

675 Bering, Suite 400

Houston, TX  77057

 

Utah

 

07/08/1996

Seasonair, Inc.

16001-A Industrial Drive

Gaithersburg, MD  20877

 

Maryland

 

10/28/1966

Temp-Right Service, Inc.

101 North Catlin

Missoula, MT  59801

 

Delaware

 

09/25/1997

The Capital Refrigeration Company

619 E. Jefferson Street

Montgomery, AL  36104

 

Delaware

 

08/06/1998

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

to

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

Stock, Instruments, Documents, Material Chattel Paper and Material Letters of
Credit
Rights

(Other Than Equity and Instruments Listed on Schedule I to the

Second Amended and Restated Pledge Agreement)

 

None

 

--------------------------------------------------------------------------------

 

SCHEDULE III

to

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

Schedule of Organizational Identification, Offices, Locations of Collateral and
Records Concerning Collateral

 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

 

Accu-Temp GP, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

Corporation

 

2898499

 

 

 

Accu-Temp LP, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

Corporation

 

2898748

 

 

 

ACI Mechanical, Inc.

3116 S. Duff Avenue

Ames, IA  50010

 

Delaware

 

Corporation

 

2913899

 

 

 

Acorn Industrial, Inc.

7311 ACC Boulevard

Raleigh, NC 27617

 

North Carolina

 

Corporation

 

0414387

 

 

 

Air Systems Engineering, Inc.

3602 South Pine Street

Tacoma, WA 98409

 

Washington

 

Corporation

 

600099211

 

 

 

AIRTEMP, INC.

11 Wallace Avenue

South Portland, ME  04106

 

Delaware

 

Corporation

 

2955773

 

 

 

ARC Comfort Systems USA, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

Corporation

 

2872674

 

 

 

Atlas-Accurate Holdings, L.L.C.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

Limited Liability Company

 

2985409

 

 

 

Atlas Comfort Systems USA, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

California

 

Corporation

 

C3009313

 

 

 

Atlas Comfort Systems USA, L.L.C.

9745 Bent Oak Dr.

Houston, TX 77040

 

Delaware

 

Limited Liability Company

 

4357073

 

Atlas Air Conditioning Company, L.P.; Atlas Comfort Systems USA, L.P.; Atlas
Comfort Systems USA; Atlas Comfort Systems Nevada; Comfort Systems USA Las Vegas

 

Batchelor’s Mechanical Contractors, LLC

15444 Industrial Drive, Loxley, AL 36551

 

Alabama

 

Limited Liability Company

 

D/C 081 557

 

 

 

BCM Controls Corporation

30 Commerce Way

Woburn, MA 01801

 

Massachusetts

 

Corporation

 

042842193

 

 

 

 

--------------------------------------------------------------------------------

 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

 

California Comfort Systems USA, Inc.

9750 Distribution Avenue

San Diego, CA 92121

 

California

 

Corporation

 

1201196

 

TCP Company

 

ColonialWebb Contractors Company

2820 Ackley Drive

Richmond, VA 23228

 

Virginia

 

Corporation

 

0137512-0

 

Comfort Systems USA (Carolinas), LLC

 

Comfort Systems USA (Arkansas), Inc.

4806 Rixey Road

North Little Rock, AR  72117

 

Delaware

 

Corporation

 

2872673

 

 

 

Comfort Systems USA (Baltimore), LLC

3601 Commerce Drive, Suite 114

Baltimore, MD 21227

 

Delaware

 

Limited Liability Company

 

2955787

 

Comfort Systems USA (Baltimore), Inc.; Comfort Systems USA Federal Services, LLC

 

 

Comfort Systems USA (Bristol), Inc.

294 Blevins Blvd.

Bristol, VA  24202

 

Delaware

 

Corporation

 

2783665

 

Fred Hayes Heating & Air Conditioning Service Co.; Comfort Systems USA New River
(Bristol)

 

Comfort Systems USA (CS1), Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

Corporation

 

4764567

 

 

 

Comfort Systems USA Energy Services, Inc.

7 Waterside Crossing

Windsor, CT  06095

 

Delaware

 

Corporation

 

2788605

 

Comfort Systems USA (Hartford), Inc.

 

Comfort Systems USA G.P., Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

Corporation

 

2932812

 

 

 

Comfort Systems USA (Intermountain), Inc.

2035 S. Milestone Drive

Salt Lake City, UT  84104

 

Utah

 

Corporation

 

04982

 

Contract Services; Salmon & Alder, LLC; SA Associates, Inc.; Martin Heating &
Cooling

 

Comfort Systems USA (Kentucky), Inc.

3405 Robards Court

Louisville, KY 40218

 

Kentucky

 

Corporation

 

0153687

 

Rademaker Corporation; MELCO Industries, Inc.

 

Comfort Systems USA (MidAtlantic), LLC

1057 Bill Tuck Highway

South Boston, VA 24592

 

Virginia

 

Limited Liability Company

 

S313150-7

 

Comfort Systems USA (Carolinas), Inc.; Climate Control, Inc.; Climate Control,
LLC; CCI Systems, Inc.

 

Comfort Systems USA (Midwest), LLC

1450 SE 69th St., #57

Ankeny, IA 50021

 

Iowa

 

Limited Liability Company

 

387726

 

 

 

Comfort Systems USA National Accounts, LLC

2655 Fortune Circle West, Suite E & F

Indianapolis, IN  46241

 

Indiana

 

Limited Liability Company

 

1998071673

 

Accu-Temp, LLC

 

Comfort Systems USA (Ohio), Inc.

7401 First Place

Oakwood Village, OH 44146

 

Ohio

 

Corporation

 

543269

 

 

 

 

--------------------------------------------------------------------------------

 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

 

Comfort Systems USA Puerto Rico, Inc.

P.O. Box 4956, Suite 1134

Caguas, PR 00726

 

Puerto Rico

 

Corporation

 

78,907

 

James Air Conditioning Enterprises, Inc.

 

Comfort Systems USA (South Central), Inc.

9745 Bent Oak Drive

Houston, TX  77040

 

Delaware

 

Corporation

 

4357078

 

Atlas Comfort Systems USA; Accurate Air Systems, L.P.; Accurate Air
Systems, Inc.

 

Comfort Systems USA (Southeast), Inc.

435 Corday Street

Pensacola, FL  32503

 

Delaware

 

Corporation

 

2875705

 

Comfort Systems USA (Atlanta), Inc.; H & M Mechanical, Inc.; Gulfside
Mechanical, Inc.; Neel Mechanical Contractors, Inc.; Neel Mechanical, Inc.;
Batchelor’s Mechanical Contractors

 

Comfort Systems USA (Southwest), Inc.

6875 W. Galveston

Chandler, AZ  85226

 

Arizona

 

Corporation

 

113419

 

Conditioned Air Mechanical Services, Inc.; The Bengtsson Group, Inc.; Tri-City
Mechanical, Inc.; Madera Mechanical Company

 

Comfort Systems USA (Syracuse), Inc.

6500 New Venture Gear Drive

East Syracuse, NY  13057

 

New York

 

Corporation

 

N/A

 

Armani Plumbing & Mechanical; ABJ Fire Protection Company; Woodcock &
Associates, Inc.; Woodcock & Armani; Billone Mechanical Contractors

 

Comfort Systems USA (Texas), L.P.

675 Bering, Suite 400

Houston, TX 77057

 

Texas

 

Limited Partnership

 

00111578-10

 

 

 

Comfort Systems USA (Twin Cities), Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Minnesota

 

Corporation

 

2P-1011

 

 

 

Comfort Systems USA (Western Michigan), Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Michigan

 

Corporation

 

341-042

 

 

 

CS53 Acquisition Corporation

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

Corporation

 

2997337

 

 

 

Delcard Associates, LLC

31 Blevins Drive, Suite A

Airport Industrial Park

New Castle, DE  19720

 

Delaware

 

Limited Liability Company

 

3250401

 

Delcard Heating & Air Conditioning, Inc.

 

Design Mechanical Incorporated

168 CTC Blvd., Suite #D

Louisville, CO  80027

 

Delaware

 

Corporation

 

2814928

 

Western Building Services, Inc.; Breckenridge Mechanical, Inc.

 

Dillingham & Smith Mechanical and Sheet Metal Contractors, LLC

2311 Kline Avenue

Nashville, TN 37211

 

Tennessee

 

Limited Liability Company

 

000460366

 

 

 

 

--------------------------------------------------------------------------------

 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Eastern Heating & Cooling, Inc.

880 Broadway

Albany, NY  12207-1316

 

New York

 

Corporation

 

N/A

 

 

Eastern Refrigeration Co., Inc.

880 Broadway

Albany, NY  12207-1316

 

New York

 

Corporation

 

N/A

 

 

Granite State Holdings Company, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

Corporation

 

4054936

 

 

Granite State Plumbing & Heating, LLC

10 N. Riverdale Road

Weare, NH 03281

 

Delaware

 

Limited Liability Company

 

3420719

 

 

H & M Mechanical, Inc.

135 Belcher Drive

Pelham, AL  35124

 

Delaware

 

Corporation

 

2913102

 

Comfort Systems USA (Atlanta), Inc.; Helm Corporation; MidSouth Controls LLC

Helm Corporation

675 Bering, Suite 400

Houston, TX  77057

 

Colorado

 

Corporation

 

19871249912

 

 

Hess Mechanical Corporation

9600 Fallard Court

Upper Marlboro, MD  20772-6703

 

Delaware

 

Corporation

 

2872661

 

 

Hudson River Heating and Cooling, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Delaware

 

Corporation

 

4018441

 

 

H-VAC Supply, L.L.C.

P.O. Box 4956, Suite 1134

Caguas, PR 00726

 

Puerto Rico

 

Limited Liability Company

 

423

 

 

Mechanical Technical Services, Inc.

9601 Dessau Road, Bldg. 3, Suite 303

Austin, TX 78754

 

Delaware

 

Corporation

 

4367814

 

Mechanical Technical Services, L.P.; MTECH

Merit Mechanical, Inc.

9630 153rd Ave NE

Redmond, WA 98052

 

Washington

 

Corporation

 

600517946

 

 

MJ Mechanical Services, Inc.

2040 Military Road

Tonawanda, NY  14150

 

Delaware

 

Corporation

 

2832395

 

JM State Refrigeration; Vastola Heating & Air Conditioning

North American Mechanical, Inc.

6135 North American Lane

De Forest, WI  53532

 

Delaware

 

Corporation

 

2872663

 

Masterson Plumbing

Plant Services Incorporated

675 Bering, Suite 400

Houston, TX  77057

 

Iowa

 

Corporation

 

109676

 

 

 

--------------------------------------------------------------------------------

 

Grantor Official Name, Address of Principal Place
of Business and Location of Records of Collateral

 

State of
Organization

 

Entity Type

 

Charter/ID
Number

 

Prior Names & Trade Names

Quality Air Heating & Cooling, Inc.

3395 Kraft Avenue, SE

Grand Rapids, MI  49512

 

Michigan

 

Corporation

 

233-444

 

Control Logic

Riddleberger Brothers, Inc.

6127 S. Valley Pike

Mount Crawford, VA  22841

 

Virginia

 

Corporation

 

0081890

 

 

S.I. Goldman Company, Inc.

799 Bennett Drive

Longwood, FL  32750

 

Florida

 

Corporation

 

515751

 

Comfort Systems USA (Florida), Inc.

S.M. Lawrence Company, Inc.

245 Preston Street

Jackson, TN  38301

 

Tennessee

 

Corporation

 

00101230

 

Comfort Systems USA (Tennessee), Inc.

SA Associates, Inc.

675 Bering, Suite 400

Houston, TX  77057

 

Utah

 

Corporation

 

108921

 

Salmon & Alder Associates

Salmon & Alder, L.L.C.

675 Bering, Suite 400

Houston, TX  77057

 

Utah

 

Limited Liability Company

 

LC014499

 

 

Seasonair, Inc.

16001-A Industrial Drive

Gaithersburg, MD  20877

 

Maryland

 

Corporation

 

D0193599

 

 

Temp-Right Service, Inc.

101 North Catlin

Missoula, MT  59801

 

Delaware

 

Corporation

 

2800213

 

Carson Brothers

The Capital Refrigeration Company

619 E. Jefferson Street

Montgomery, AL  36104

 

Delaware

 

Corporation

 

2930477

 

 

 

Names of Persons from whom a Grantor has acquired assets during the past two
(2) years, other than assets acquired in the ordinary course of business:

TCP Company, Inc.: assets acquired by California Comfort Systems USA, Inc.
(7/11/11)

MELCO Industries, Inc.: assets acquired by Comfort Systems USA (Kentucky), Inc.
(1/3/11)

Masterson Plumbing, LLC: assets acquired by North American Mechanical, Inc.
(11/1/10)

Breckenridge Mechanical, Inc.: assets acquired by Design Mechanical, Inc.
(8/31/10)

Billone Mechanical Contractors, Inc.: assets acquired by Comfort Systems USA
(Syracuse), Inc. (12/31/2009)

Lolo Plumbing & Heating: assets acquired by Temp-Right Service, Inc.
(11/11/2009)

Rademaker Corporation: assets acquired by Comfort Systems USA (Kentucky), Inc.
(11/1/2009)

 

--------------------------------------------------------------------------------

 

SCHEDULE I

to

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

Part A

Pledged Shares

 

Pledged Entity

 

Class of
Common
Stock

 

Stock
Certificate
Number(s)

 

Number
of Shares

 

Pledgor(s)/Percentage of Outstanding
Shares

1

Accu-Temp GP, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

2

Accu-Temp LP, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

3

ACI Mechanical, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

4

Acorn Industrial, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Comfort Systems USA (CS1), Inc.

5

Air Systems Engineering, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

6

AIRTEMP, INC.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

7

ARC Comfort Systems USA, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

8

Atlas-Accurate Holdings, L.L.C.

 

N/A

 

N/A

 

N/A

 

100% member interest — CS53 Acquisition Corp.

9

Atlas Comfort Systems USA, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

10

Atlas Comfort Systems USA, L.L.C.

 

N/A

 

N/A

 

N/A

 

100% member interest — Hess Mechanical Corporation

11

Batchelor’s Mechanical Contractors, LLC

 

N/A

 

N/A

 

N/A

 

100 % of shares owned by H & M Mechanical, Inc.

12

BCM Controls Corporation

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

13

California Comfort Systems USA, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

14

ColonialWebb Contractors Company

 

Common

 

CS1

 

100

 

100% of shares owned by Borrower

15

Comfort Systems USA (Arkansas), Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

16

Comfort Systems USA (Baltimore), LLC

 

N/A

 

N/A

 

N/A

 

100 % member interest — Hess Mechanical Corporation

17

Comfort Systems USA (Bristol), Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

18

Comfort Systems USA (CS1), Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

19

Comfort Systems USA Energy Services, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

20

Comfort Systems USA G.P., Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

21

Comfort Systems USA (Intermountain), Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

22

Comfort Systems USA (Kentucky), Inc.

 

Common

 

CS1

 

N/A

 

100% of shares owned by Borrower

23

Comfort Systems USA (MidAtlantic), LLC

 

N/A

 

N/A

 

N/A

 

100% member interest — Riddleberger Brothers, Inc.

24

Comfort Systems USA (Midwest), LLC

 

N/A

 

N/A

 

N/A

 

100% member interest — ACI Mechanical, Inc.

25

Comfort Systems USA National Accounts, LLC

 

N/A

 

N/A

 

N/A

 

1% member interest — Accu-Temp GP, Inc. 99% member interest — Accu-Temp LP, Inc.

26

Comfort Systems USA (Ohio), Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

27

Comfort Systems USA Puerto Rico, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

 

--------------------------------------------------------------------------------


 

28

Comfort Systems USA (South Central), Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

29

Comfort Systems USA (Southeast), Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

30

Comfort Systems USA (Southwest), Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

31

Comfort Systems USA (Syracuse), Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

32

Comfort Systems USA (Texas), L.P.

 

N/A

 

N/A

 

N/A

 

1% general partner interest — Comfort Systems USA GP, Inc. 99% limited partner
interest — Comfort Systems USA (Southwest), Inc.

33

Comfort Systems USA (Twin Cities), Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

34

Comfort Systems USA (Western Michigan), Inc.

 

Common

 

CS1

 

 

 

100 % of shares owned by Borrower

35

CS53 Acquisition Corporation

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

36

Delcard Associates, LLC

 

N/A

 

N/A

 

N/A

 

100 % of shares owned by Seasonair, Inc.

37

Design Mechanical Incorporated

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

38

Dillingham & Smith Mechanical and Sheet Metal Contractors, LLC

 

N/A

 

N/A

 

N/A

 

100% member interest — S.M. Lawrence Company, Inc.

39

Eastern Heating & Cooling, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

40

Eastern Refrigeration Co., Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

41

Granite State Holdings Company, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

42

Granite State Plumbing & Heating, LLC

 

N/A

 

N/A

 

N/A

 

100% membership interest — Granite State Holdings Company, Inc.

43

H & M Mechanical, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

44

Helm Corporation

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

45

Hess Mechanical Corporation

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

46

Hudson River Heating and Cooling, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

47

H-VAC Supply, L.L.C.

 

N/A

 

N/A

 

N/A

 

100% member interest — Comfort Systems USA Puerto Rico, Inc.

48

Mechanical Technical Services, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

49

Merit Mechanical, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

50

MJ Mechanical Services, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

51

North American Mechanical, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

52

Plant Services Incorporated

 

Common

 

CS1

 

100

 

100 % of shares owned by ACI Mechanical, Inc.

53

Quality Air Heating & Cooling, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

54

Riddleberger Brothers, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

55

S.I. Goldman Company, Inc.

 

Common

 

CS1

 

750

 

100 % of shares owned by Borrower

56

S.M. Lawrence Company, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

57

SA Associates, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

58

Salmon & Alder, L.L.C.

 

N/A

 

N/A

 

N/A

 

100% membership interest — SA Associates, Inc.

59

Seasonair, Inc.

 

Common

 

CS1

 

1,544,000

 

100 % of shares owned by Borrower

60

Temp-Right Service, Inc.

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

 

--------------------------------------------------------------------------------


 

61

The Capital Refrigeration Company

 

Common

 

CS1

 

100

 

100 % of shares owned by Borrower

 

--------------------------------------------------------------------------------
